Citation Nr: 1726091	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-42 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent prior to June 11, 2010, and 30 percent thereafter for right upper extremity diabetic peripheral neuropathy.

2.  Entitlement to an increased rating in excess of 10 percent prior to June 11, 2010, and 20 percent thereafter for left upper extremity diabetic peripheral neuropathy.

REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of October 2008 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A February 2017 rating decision granted the Veteran service connection for peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus type II, with an evaluation of 20 percent and an effective date of November 17, 2016.  A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was also granted, with an effective date of May 22, 2014.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning any "downstream" issue, such as the compensation level assigned for the disability or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed an NOD with respect to the grant of service connection for bilateral peripheral neuropathy of the lower extremities.  The Veteran has also not expressed disagreement with the effective date assigned for a TDIU.  Accordingly, those issues are not before the Board.

This appeal was processed as a paperless claim using Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to June 11, 2010, the Veteran's bilateral peripheral neuropathy of the upper extremities is manifested by numbness in the arms, normal muscle strength, hypoactive reflexes, and no sensory impairment; moderate disability is not approximated.  

2.  From June 11, 2010, the Veteran's bilateral peripheral neuropathy of the upper extremities is manifested by pain, numbness, and weakness of the hands; decreased sensory function of the medial and ulnar nerves; absent deep tendon reflexes for right and left biceps and triceps and brachioradialis; and no more than mild incomplete paralysis bilaterally for the radial nerve, median nerve, and ulnar nerves.  Severe disability is not approximated.


CONCLUSIONS OF LAW

1.  Prior to June 11, 2010, the criteria for a disability rating in excess of 10 percent for right upper extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.69, 4.124a, Diagnostic Code (DC) 8599-8515 (2016).

2.  Prior to June 11, 2010, the criteria for a disability rating of 10 percent for left upper extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.69, 4.124a, DC 8599-8515 (2016).

3.  From June 11, 2010, the criteria for a disability rating in excess of 30 percent for right upper extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.69, 4.124a, DC 8599-8515 (2016).

4.  From June 11, 2010, the criteria for a disability rating in excess of 30 percent for left upper extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.69, 4.124a, DC 8599-8515 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in July 2008.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes the Veteran's service treatment records, post-service VA and private treatment records, and statements of the Veteran.  In September 2010, VA made a formal finding of the unavailability of the Veteran's Social Security Administration (SSA) records.  The Veteran reports that he does not have SSA records.  See report of general information of September 2010.  The Veteran underwent VA medical examinations in July 2008, June 2010, May 2014, and November 2016.  The examination reports reflect that the examiners interviewed and examined the Veteran, documented his current disability, and provided sufficient information to rate the disability under the appropriate diagnostic criteria.  The VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Merits of the Increased Rating Claims

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities.  Pyramiding, the evaluation of the same manifestation under different diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2016).

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Staged ratings are appropriate if the factual findings show distinct time periods in which the service-connected disability exhibited symptoms warranting different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

It is the Board's responsibility to evaluate the assembled evidence.  See 38 U.S.C.A. § 7104(a) (2016).  All information and lay and medical evidence of record in a case will be considered.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation that is consistent with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

Analysis

Staged ratings are in effect, and the Veteran seeks higher ratings, contending that the current ratings do not adequately quantify his level of impairment.  See VA Form 9 of October 2010.  A rating decision of October 2008 granted service connection for bilateral peripheral neuropathy of the upper extremities and assigned 10 percent ratings for the right upper and left upper extremities.  A subsequent rating decision of September 2010 increased the ratings to 30 percent for the right upper extremity and to 20 percent for the left upper extremity, with an effective date of June 11, 2010.

The Veteran's disability has been rated under DCs 8599-8515 as analogous to mild (10 percent) and moderate (30 percent and 20 percent) incomplete paralysis of the median nerve.  When not listed, a disability for which a veteran has been service-connected may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology, are closely analogous.  See 38 C.F.R. §§ 4.20, 4.27 (2016); Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992).

A private treatment record of March 2008 noted the Veteran's decreased sensation when given a pinprick test.  The doctor diagnosed severe bilateral carpal tunnel syndrome, bilateral ulnary neuropathy, and "L/S polyradiculopathy."  Diabetic neuropathy was ruled out ("R/O").  See March 2008 record of Dr. E. R-O.

In July 2008, the Veteran underwent VA examinations for diabetes mellitus and for peripheral nerves.  The report for diabetes mellitus found right and left upper extremity abnormalities related to the Veteran's diabetes and noted paresthesias and loss of sensation as symptoms of peripheral neuropathy.   The report for peripheral neuropathy noted the Veteran's report of numbness in his arms.  Upon examination, the right and left upper extremities showed normal muscle strength and no motor impairment.  Sensory function was also normal.  The reflex exam indicated showed "1+" [hypoactive] for the bilateral biceps, triceps, and brachioradialis.  There was no muscle atrophy, no abnormal muscle tone or bulk, no function of any joint affected by the nerve disorder, and no tremors, tics, or other abnormal movements.  The diagnosis was bilateral upper extremity carpal tunnel syndrome with overimposed bilateral ulnar neuropathy by electrodiagnosis.  The occupational effect was considered to be "significant," with decreased manual dexterity and problems with lifting and carrying.  The examiner made findings of a moderate effect on chores, exercise, spots, and traveling, and a mild effect on shopping, recreation, feeding, bathing, dressing, toileting, and grooming.  See July 2008 VA examination report for peripheral neuropathy.

VA treatment records of January, February, June, and September 2008 note no gross motor or sensory deficit with respect to the Veteran's neurologic system.

The Veteran underwent a VA examination for peripheral nerves in June 2010.  The Veteran reported pain, numbness, and weakness in his hands, especially in the mornings during sleep and while driving.  The Veteran also reported using cock-up splints sporadically.  With the number 0 indicating absent, 1+ indicating hypoactive, 2+ indicating normal; 3+ indicating hyperactive, without clonus, and 4+ indicating hyperactive , with clonus, the reflex examination findings were:

Peripheral Nerve Reflex
Left
Right
Biceps:
1+
1+
Triceps:
1+
1+
Brachioradialis:
1+
1+
Finger Jerk:
1+
1+

For both the right and left upper extremities, there was a finding of "decreased" for the sensory examination of the median and ulnar nerves with respect to vibration, pain/pinprick, position sense, and light touch.  The location of the abnormality was distal to wrist.  There was no dysesthesias.

With the number 0 representing total paralysis, 1 representing palpable or visible contraction, 2 representing active movement gravity eliminated, 3 representing active movement against gravity, 4 representing active movement against some resistance, and 5 representing active movement against full resistance, the detailed motor examination indicated:

SIDE
ELBOW FLEXION
ELBOW EXTENSION
WRIST FLEXION
WRIST EXTENSION
Left
5
5
5
5
Right
5
5
5
5

FINGER FLEXION
FINGER ABDUCTION
THUMB OPPOSITION

Left
5
5
5

Right
5
5
5


Muscle tone was normal.  There was no muscle atrophy, no imbalance or tremor, no evidence of fasciculations, and no function of any joint was affected by the nerve disorder.  Tinel's signs in the wrists and elbows were also noted to be absent. 

The diagnosis was bilateral carpal tunnel syndrome and ulnar neuropathy.  The June 2010 VA examiner found there to be no effect on the Veteran's usual occupation, no resulting work problems, and no effect on usual daily activities.  It was noted that the Veteran owns his own business and works at his own pace.  See June 2010 VA examination report for peripheral nerves.

In October 2010, the Veteran reported "very delicate and serious health" due to his service-connected diabetes mellitus type 2 and its complications.  He asserted an inability to use his extremities because they are very weak.  See VA Form 9 of October 2010.

In May 2014, the Veteran underwent a VA examination for diabetic sensory-motor peripheral neuropathy.  The following symptoms were noted for the right and left upper extremities: moderate intermittent pain (usually dull), mild paresthesias and/or dysesthesias, moderate numbness of, and cramps in the hands at all times.  Upon examination, strength was 5/5 bilaterally for elbow flexion and extension, wrist flexion and extension, grip, and pinch (thumb to index finger).  There was no muscle atrophy.  Deep tendon reflexes were "0" (absent) for bilateral biceps, triceps, and brachioradialis.  The light touch/monofilament testing results were normal for the bilateral shoulder area and inner/outer forearm, but decreased for hand/fingers.  Position sense was normal for the upper extremities bilaterally.  Vibration sensation was decreased for the upper extremities bilaterally.

Trophic changes (characterized by loss of extremity hair, smooth, shiny skin, etc.) attributable to diabetic peripheral neuropathy were pigmentation, shiny pretibials and loss of hair present.  The diabetic peripheral neuropathy of the Veteran's bilateral upper extremities was found to be incomplete and of "mild" severity.  There was "mild" incomplete paralysis of the right and left median nerves and ulnar nerves.  There were no scars.

The VA examiner found that the Veteran's diabetic peripheral neuropathy impacts his ability to work through lost dexterity and strength and stamina of the hands, which prevent the Veteran from adequately performing manual chores.  In the examiner's opinion, the Veteran's carpal tunnel syndrome or median neuropathy renders him unable to secure a full time, fixed schedule occupation due to the inability to properly use his hands.  See May 2014 VA examination report for diabetic sensory-motor peripheral neuropathy.

However, when the Veteran underwent a VA general medical examination in May 2014, the VA examiner concluded that the Veteran is able to obtain, perform, and secure a job requiring light, sedentary and/or semi-sedentary duty work and can obtain and secure financial gainful employment.  See May 2014 VA examination report for general medical.

The findings noted in a private treatment record of November 2014 relating to a nerve conduction study of the motor and sensory function of the left and right median nerve and ulnar nerves were: increased latency for right and left median nerve motor br [sic]; slowing for left ulnar nerve and for right median nerve motor br; and slowing, increased latency for right and left ulnar nerve sensory br.  No response from the Veteran was elicited for stimulation of the right and left median sensory br distally and across carpal tunnel (palm-wrist segment).  A needle EMG of both upper extremities was not performed.  The abnormal study findings of the nerve conduction study were considered compatible with "severe sensory neuropathy affecting mostly median nerves, moderate motor, "mostly Demyelinaing [sic] PN."  See November 2014 record of Dr. G. J.

In November 2016, the Veteran underwent a VA examination for diabetic sensory-motor peripheral neuropathy.  The Veteran reported episodes of pain and numbness in the upper extremities that cause him to stop what he is doing until he feels better.  He also reported sometimes dropping objects from his hands due to pain and numbness.  It was noted that the Veteran's right hand is his dominant hand.  For both upper extremities, there was a finding of moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Muscle strength was 5/5 for elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch (thumb to index finger).  The Veteran had no muscle atrophy.  Deep tendon reflexes were "0" (absent) for right and left biceps, triceps, and brachioradialis.  Light touch/monofilament testing results were normal for the shoulder area and inner/outer forearm, but decreased for hand/fingers.  Position sense was normal for right and left upper extremities.  Vibration sensation was decreased bilaterally, while cold sensation was normal.  There was a finding of mild incomplete paralysis bilaterally for the radial nerve (musculospiral nerve), median nerve, and ulnar nerve.  No EMG studies were performed.

Neurological impairments affecting the median nerve are evaluated under DC 8515.  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a (2016), Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild or at most the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  See 38 C.F.R. § 4.124a (2016).

Complete paralysis of the median nerve is characterized by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and effective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  See 38 C.F.R. § 4.124a, DC 8515 (2016).

Disability ratings for diseases of the peripheral nerves under DC 8515 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2016).  Under DC 8515, for incomplete paralysis, as is the case here, a 10 percent disability rating is warranted if the condition is "mild" regardless of whether the afflicted hand is the dominant or non-dominant side.  If the disability is considered "moderate," a 30 percent disability rating is warranted for the dominant hand, while a 20 percent disability rating is warranted for the non-dominant hand.  If the disability is considered "severe," the regulation provides for a 50 percent disability rating for the dominant hand and a 40 percent rating for the non-dominant hand.

Handedness for the purpose of a dominant rating will be determined by the evidence of record or by testing on VA examination.  Only one hand shall be considered dominant.  See 38 C.F.R. § 4.69 (2016).  The Veteran is right-handed.  See November 2016 VA examination report.

On the basis of the aforementioned evidence, the Board concludes that a preponderance of the evidence is against finding that the Veteran's disability more closely approximates the symptomatology of moderate peripheral neuropathy before June 11, 2010, or of severe symptomatology from June 11, 2010.  During the former period, the Veteran showed hypoactivity in the reflex examination, normal muscle strength and sensory function, and no motor impairment.  Although a private treatment record of March 2008 characterized the disability as "severe," the use of such terms by VA examiners and others, while relevant, is not dispositive of the issue.  The Board does not apply a mechanical formula with respect to the words mild, moderate, and severe, which are not defined in the VA Schedule for Rating Disabilities.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2016).  Here a preponderance of the evidence is against finding symptoms of moderate incomplete paralysis prior to June 11, 2010.

For the period dating from the VA examination of June 11, 2010, the Veteran showed hypoactive nerve reflexes, normal muscle strength, and decreased nerve sense, in particular for light touch/monofilament testing, vibration sensation, pain/pinprick, and position sense.  Overall a preponderance of the evidence is against finding severe symptoms warranting a higher rating for this period.

The Veteran is competent to describe his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that the Veteran contends that he "unable to use [his] extremities," the Board places more weight on the competent medical evidence that evaluated the extent of the Veteran's disability based on standard testing.

The primary diagnostic code that has been assigned to the Veteran's service connected disability is 8515.  The Board has considered other potentially applicable diagnostic codes in compliance with Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The preponderance of the evidence is against finding that any additional diagnostic code applies or would provide a higher benefit.  Specifically, rating the peripheral nerves under DC 8510 (upper radicular group), DC 8511 (middle radicular group), DC 8512 (lower radicular groups), DC 8513 (all radicular groups), DC 8514 (the musculospiral nerve), DC 8516 (the ulnar nerve), DC 8517 (musculocutaneous nerve), DC 8518 (circumflex nerve), or DC 8519 (long thoracic nerve) would not provide a higher benefit to the Veteran than that provided under DC 8599-8515.  The Veteran has no scars associated with his peripheral neuropathy of the upper extremities.

The prohibition of pyramiding (see 38 C.F.R. § 4.14) does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code duplicates or overlaps the symptomatology justifying an evaluation under another diagnostic code.  Where there are combined nerve injuries, the rating is assigned based on the major involvement, or if sufficient in extent, consideration is to be given to radicular group ratings.  See 38 C.F.R. § 4.124a, Note following DC 8719 (2016).  The November 2016 VA examination showed mild incomplete paralysis bilaterally for the radial nerve (musculospiral nerve), median nerve, and ulnar nerve.  At no point would the Veteran's disability be rated higher if rated under a radicular group rating.

As a whole, the evidence, including the Veteran's reported symptoms of pain and limited function, is consistent with a disability picture of no more than mild incomplete paralysis of the median nerve prior to June 11, 2010, and no more than moderate incomplete paralysis of the median nerve from June 11, 2010.

The Veteran asserted entitlement to a TDIU in his claim filed in June 2008, and he again raised the issue by filing a TDIU application (VA Form 21-8940) in September 2013.  A rating decision of February 2017 granted a TDIU, effective May 22, 2014.  The claims file does not indicate that the Veteran contests the effective date assigned.  Therefore the issue is not on appeal. See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting that claims for increased evaluations and TDIU claims may be separately adjudicated).


ORDER

Entitlement to an increased rating in excess of 10 percent, prior to June 11, 2010 for right upper extremity diabetic peripheral neuropathy is denied.

Entitlement to an increased rating in excess of 10 percent, prior to June 11, 2010 for left upper extremity diabetic peripheral neuropathy is denied.

Entitlement to an increased rating in excess of 30 percent, as of June 11, 2010 for right upper extremity diabetic peripheral neuropathy is denied.

Entitlement to an increased rating in excess of 20 percent as of June 11, 2010 for left upper extremity diabetic peripheral neuropathy is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


